418 F.2d 1243
K & W TRUCKING, INC., et al., Appellant,v.EIGHT POINT TRAILER CORP., Appellee.
No. 22909.
United States Court of Appeals Ninth Circuit.
November 25, 1969.

Henry M. Bissell (argued); Fraser & Bogucki, Los Angeles, Cal., for appellants.
Wm. Jackquet Gribble (argued), Los Angeles, Cal., for appellee.
Before CHAMBERS, BROWNING and ELY, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed as to infringement. We conclude that the finding of patent infringement on a truck trailer coupling device is not clearly erroneous.


2
We reverse as to the award of attorney fees. The infringement was very retail and not aggravated. It was mostly a case of a stubborn layman. There is just not enough wilfulness to make the case the extraordinary one required for an award of attorney's fees. Perhaps all victors in patent cases should get attorney's fees, but that is not the law. Approval of attorney's fees here would just about mean that they could be allowed in every patent case.